Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-8 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (TWM 334,141) in view of Hume (2,433,556).
         Peng discloses the invention as claimed.  Peng teaches an appliance for ironing clothes.  The device includes a body 10, a handle 21, a soleplate 11 with apertures 14 (figure 4) and a brush attachment 30.  The brush attachment can be attached to the soleplate peripheral edge when it is used.  Peng teaches a steam generating device, a heated soleplate and a handle or handgrip which is laterally rotatable relative to the body.  The handle is connected to the body via a rotatable portion at the front thereof and is lockable in at least two positons.  One position is taught as being locatable with 
          Hume teaches an ironing apparatus including a body 11 and an articulated handle 13.  The connection 12 between the handle and the body includes an angular movement of the handle.  Further, Hume teaches a water tank 64 and soleplate and vaporization chamber heating means 37.            
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to define a reservoir or tank for holding .
ALLOWABLE SUBJECT MATTER
          Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Praud, Matveyeff and Finlayson illustrate handles and bodies in different angled positions.  Bricker and Tricomi et al. illustrate steam irons including water tanks and bodies.  Ruelland ‘592 and ‘854 illustrate irons with rotatable handles.  
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732